Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on November 29, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments, filed on November 29, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) Logue et al. (US 20150097689 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103(a) Logue et al. (US 20150097689 A1) in view of Kwak et al. (US 20140101578 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103(a) as being un-patentable over Logue et al. (US 20150097689 A1) (hereinafter Logue) in view of Kwak et al. (US 20140101578 A1) (hereinafter Kwak).
As per claims 1, 8 and 15, Logue discloses receiving, by a hardware processor, a device identifier sent from a sensor, the device identifier uniquely identifying a mobile device communicating with the sensor [The user may enter/select the SSID and/or password for their home Wi-Fi network, which can then be sent to the hazard detector through the temporary Wi-Fi network. Therefore, the method may additionally include sending, from the mobile computing device to the hazard detector, the first code and the identity of the home Wi-Fi network, paragraph 112]; and in response to the allegiance between the mobile device and the sensor, associating, by the hardware processor, an output generated by the sensor to the mobile device [Application 814 may display the screen shown in FIG. 8P in order to provide confirmation to the user that first hazard detector 400 has connected to a local network (e.g., "OurHouse"), internet 162, and cloud server 164 (e.g., via the website nest.com). First hazard detector 400 may also generate a corresponding audio and/or visual indicator. For example, as shown in FIG. 8P, the hazard detector may generate the following speech: "Device connected to nest.com!". Alternatively, first hazard detector 400 may generate other audio and/or visual confirmation of the successful connections, paragraph 146]. receiving, by the hardware processor, an angular orientation associated with the sensor, wherein the sensor is configured to rotate amongst a plurality of different angular orientations, the angular orientations included in the plurality of different angular orientation; based on the device identifier and the angular orientation, determining, by the hardware processor, an allegiance between the mobile device and the sensor. On the other hand, Kwak discloses receiving, by the hardware processor, an angular orientation associated with the sensor, wherein the sensor is configured to rotate amongst a plurality of different angular orientations, the angular orientations included in the plurality of different angular orientation [the relative angle (.theta.) may be detected, using a hinge sensor (154, illustrated in FIG. 39) embedded in the hinge 185. The hinge sensor 154 may include any of a hall sensor, pressure sensor, inductive sensor, electric contact sensor, and optical sensor, to detect movement and relative position of the hinge 185, and this may recognize the relative angle (.theta.). Further, the relative angle (.theta.) may be recognized by means other than the hinge sensor 154, for example, by detecting positions of the first and second bodies 2, 4 with a geomagnetic sensor or acceleration sensor, paragraph 235, see also Fig. 33 with a rotatable camera]; based on the device identifier and the angular orientation, determining, by the hardware processor, an allegiance between the mobile device and the sensor [the multi display apparatus 100 stands upright with the hinge partially contacting a floor surface 5 (hereinafter, `vertical view mode`). In the vertical view mode, the relative angle (.theta.) between the first and second bodies 2, 4 ranges between about 30 and about 90 degrees, and it is recognized to be the vertical view mode when the multi display apparatus 100 is determined to be standing upright by the acceleration sensor, paragraph 241, it is understood that a display can be PDA, a smart phone or a mobile phone as disclosed in paragraph 68]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Logue in view of Kwak in order to recognize the user's gesture using the movement of the user object within recognition ranges of the respective imaging units. The motion control based on various user gestures is possible so that recognition accuracy can be greatly increased.

As per claims 2, 9 and 16, Logue discloses associating the output generated by the sensor to the device identifier uniquely identifying the mobile device [in FIG. 8P, the hazard detector may generate the following speech: "Device connected to nest.com!". Alternatively, first hazard detector 400 may generate other audio and/or visual confirmation of the successful connections, paragraph 146].

As per claims 3, 10 and 17, Logue discloses receiving the output generated by the sensor [Fig. 8P, “Device connected”].

As per claims 4, 11 and 18, Logue discloses wherein the receiving of the device identifier further comprises receiving the device identifier sent from a camera that communicates with the mobile device [As shown in FIG. 8I, application 814 enters a camera mode interface in order to allow a user to take a picture of a QR code 830 located on sticker 828 and next to alphanumeric code 832, paragraph 138].

As per claims 5, 12 and 19, Logue discloses identifying the allegiance based on the camera that communicates with the mobile device [Figs. 8H and 8I].

As per claims 6 and 13, Logue discloses determining a position associated with the sensor [The alarm device 560 (which can be a piezoelectric buzzer having an intentionally shrill or jarring sound) may likewise be mounted on the front surface of circuit board 500 so as to face an occupant of the room in which the hazard detector 400 is positioned to alarm the occupant of a potential danger, paragraph 76].

As per claims 7, 14 and 20, Logue discloses identifying the allegiance between the mobile device and the sensor based on the position [Some embodiments may present a few additional steps in the installation process after the device has been paired and provisioned as described above. For example, some embodiments may allow the user to specify a location within the enclosure 150 where the second hazard detector 1002 is installed. This process may follow the description of FIGS. 8Q-8U above, where the user is presented with a number of predefined locations, such as a child bedroom, a living room, a master bedroom, a dining room, a basement, and/or the like, and allowed to select from the predefined list, paragraph 219].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 2, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167